UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1958


JACQUELINE MOORE, individually and as administrator of the
Estate of Keith Karwacki, deceased,

                Plaintiff - Appellant,

          v.

LIFE   INSURANCE  COMPANY  OF   NORTH  AMERICA,   a  foreign
corporation; CIGNA CORPORATION, d/b/a Cigna Group Insurance,
a foreign corporation,

                Defendants - Appellees,

          and

METROPOLITAN LIFE INSURANCE COMPANY, a foreign corporation,

                Defendant,

          v.

SHARON L. KARWACKI; DEBORAH NAUGHTON,

                Third Party Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:05-cv-00169-FPS)


Submitted:   May 24, 2011                  Decided:   July 15, 2011


Before TRAXLER, Chief Judge, and MOTZ and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Brent K. Kesner,    Ellen R. Archibald, KESNER, KESNER & BRAMBLE,
PLLC, Charleston,   West Virginia, for Appellant. John C. Lynch,
TROUTMAN SANDERS,   LLP, Virginia Beach, Virginia; Jon S. Hubbard,
TROUTMAN SANDERS,   LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Jacqueline   Moore   appeals     the   district    court’s   order

granting Defendants’ motions to dismiss and for summary judgment

and the court’s order denying her motion to reconsider.               We have

reviewed    the   parties’    briefs   and   the   record     on   appeal   and

conclude there is no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                 Moore v. Life

Ins. Co. of N. Am., No. 5:05-cv-00169-FPS (N.D. W. Va. Mar. 25,

2010; July 28, 2010).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and   argument   would    not   aid    the

decisional process.

                                                                     AFFIRMED




                                       3